Title: From James Madison to James Madison, Sr., 13 May 1784
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Richmond May 13. 1784.
The Spectacles herewith inclosed came to my hands yesterday with information that the pr. first sent were forwarded by mistake. It will however give my mother a double chance of suiting herself. I wish the pr. which may not be preferred, to be sent down to me by the earliest opportunity, unless they should suit yourself & you chuse to keep them, as I am desired by the Maker to return them in case they sd. not be wanted. We did not make a House till wednesday & of course are but just beginning the business of the Session. Mr. Jefferson has been appd. an Associate with Dr. F. & Mr. Adams in forming commercial Treaties and will proceed immediately to Europe. He takes the place of Mr. Jay who is returning to America & who is to be the Secretary of F. Affairs if he will accept the office. I do not find that S. Jones is as yet here, & I suspend the sale of the Tobo. with a hope of its further rise. 38/. I believe may now be got, but 40/. is generally expected. I am your dutiful son.
J. Madison Jr.
